KOZINSKI, Circuit Judge,
concurring in part and dissenting in part.
I concur in Part A of the majority opinion which affirms the district court’s finding that defendants violated 7 U.S.C. § 6(a) (1982). I dissent from Parts B and C imposing liability and providing a remedy for violations of 7 U.S.C. § 6b (1982).
During the entire period in which the defendants were selling the contracts that gave rise to this lawsuit, the Commodity Exchange Act provided:
It shall be unlawful ... (2) for any person, in or in connection with any order to make, or the making of, any contract of sale of any commodity for future delivery made, or to be made, on or subject to the rules of any contract market, for or on behalf of any other person ... (A) to cheat or defraud or attempt to cheat or defraud such other person; [or] (C) willfully to deceive or attempt to deceive such other person by any means whatsoever in regard to any such order or contract. ...
7 U.S.C. § 6b (1982) (emphasis added).1 The Commission’s complaint in this case tracks this statutory language by alleging that Paragon and Brandon committed fraud in connection with transactions “made, or to be made, on or subject to the rules of a contract market.” Complaint, *727Excerpt of Record tab 1, at 15, ¶ 36 (Second Claim for Relief); id. at 16, ¶ 38 (Third Claim for Relief). None of Paragon’s fraudulent transactions with its customers was “made, or to be made, on or subject to the rules of a contract market.” Since neither the statute nor the complaint covered defendants’ conduct, I can see no way around reversing the district court’s judgment in favor of the Commission on its second and third claims for relief.
The majority reaches a contrary conclusion in part because it believes that permitting these defendants to escape liability would be “at odds with the underlying purposes of the Act.” Majority Op. at 726. While it is no doubt true that in construing a particular phrase of a statute we must “ ‘take in connection with it the whole statute ... and the objects and policy of the law,’ ” Bob Jones University v. United States, 461 U.S. 574, 586, 103 S.Ct. 2017, 2025, 76 L.Ed.2d 157 (1983) (quoting Brown v. Duchesne, 60 U.S. (19 How.) 183, 194, 15 L.Ed. 595 (1857)), I don’t believe this rule of construction permits us to go so far as to ignore an entire statutory clause merely because the congressional purpose in enacting the legislation would have been better served if only the clause had been omitted. Congress has given us an explicit and unambiguous statutory command; it does not lead to an absurd result; I would follow it.
The majority’s reliance on the subsequent amendment of the statute is similarly misplaced. While the legislative history of this amendment does indicate it was intended merely to “clarify” the scope of section 6b, see Majority Op. at 725. I question the authority of a congressional committee to declare that an earlier Congress did not mean what it said when it adopted statutory language expressly limiting the scope of its regulatory scheme. See Weinberger v. Rossi, 456 U.S. 25, 35, 102 S.Ct. 1510, 1517, 71 L.Ed.2d 715 (1982); Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 118 & n. 13, 100 S.Ct. 2051, 2061 & n. 13, 64 L.Ed.2d 766 (1980); United States v. Southwestern Cable Co., 392 U.S. 157, 170, 88 S.Ct. 1994, 2001, 20 L.Ed.2d 1001 (1968); Rainwater v. United States, 356 U.S. 590, 593, 78 S.Ct. 946, 949, 2 L.Ed.2d 996 (1958). The interpretation urged on us by the Commission is not a mere matter of giving a different reading to statutory language; under the Commission’s proffered interpretation we would have to deny all meaning to the statutory phrase at issue. It is a fundamental canon of statutory construction that statutes are to be construed, if possible, to give effect to all their parts. See, e.g., Mountain States Tel. & Tel. Co. v. Pueblo of Santa Ana, 472 U.S. 237, 249, 105 S.Ct. 2587, 2594, 86 L.Ed.2d 168 (1985); Reiter v. Sonotone Corp., 442 U.S. 330, 339, 99 S.Ct. 2326, 2331, 60 L.Ed.2d 931 (1979); Colautti v. Franklin, 439 U.S. 379, 392, 99 S.Ct. 675, 684, 58 L.Ed.2d 596 (1979); Weinberger v. Hynson, Westcott & Dunning, Inc., 412 U.S. 609, 633, 93 S.Ct. 2469, 2485, 37 L.Ed.2d 207 (1973); Nieto v. Ecker, 845 F.2d 868, 873 (9th Cir.1988). I perceive no impossibility in following this common sense command.

. The emphasized portion of the quoted language was deleted in 1986, four months after the complaint was filed in this case. See Act of Nov. 10, 1986, Pub.L. No. 99-641, § 101(1), 100 Stat. 3556, 3557 (1986).